           Case 2:18-cv-05113-JDW Document 66 Filed 10/09/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



DEBORAH ZIELINSKI, individually and
as trustee for next-of-kin of ROBERT
ZIELINSKI, deceased,

                Plaintiff                    Case No. 2:18-cv-05113-JDW

       v.

MEGA MANUFACTURING, INC., et al.,

                Defendants


                                        ORDER

       AND NOW, this 9th day of October, 2020, upon consideration of the Motion for

 Summary Judgment of Defendant Econo Lift Limited (ECF No. 53) and Defendant Econo

 Mega Manufacturing, Inc.’s Motion for Summary Judgment (ECF No. 54), and for the

 reasons set forth in the accompanying Memorandum, it is ORDERED as follows:

      1.       Econo Lift’s Motion (ECF No. 53) is GRANTED;

      2.       Mega Manufacturing’s Motion (ECF No. 54) is GRANTED; and

      3.       On or before October 16, 2020, Mega Manufacturing may submit a

Memorandum, not to exceed five (5) pages, explaining why the Court should not enter

summary judgment in Econo Lift Limited’s favor on Mega Manufacturing’s crossclaim for

contribution and/or common law indemnification, pursuant to Fed. R. Civ. P. 56(f)(1),

given the analysis in the Court’s Memorandum.
Case 2:18-cv-05113-JDW Document 66 Filed 10/09/20 Page 2 of 2




                          BY THE COURT:

                          /s/ Joshua D. Wolson
                          JOSHUA D. WOLSON, J.
                          United States District Judge




                              2
